Broyles, C. J.
1. In tlie light of the charg'e as a whole and the facts of the ease, none of the exceptions to the charge require a reversal of the judgment.
2. Under repeated rulings of the Supreme Court and of this court, a ground of a motion for a new trial complaining of the admission of documentary evidence can not be considered by the reviewing court where the evidence is not set forth in the ground nor attached as an exhibit thereto.
3. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error for any reason assigned.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.